DETAILED ACTION

EXAMINER’S REMARKS
It is noted that the amendment filed May 5, 2021 is a non-compliant amendment. Claim 8 has a status identifier of “(Withdrawn).”  However, the entirety of the text of Claim 8 is missing.  In the interest of compact prosecution, an action on the merits of the other claims has been provided below.  Applicant is required to clarify the status of Claim 8 upon filing of a formal response.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The entirety of the information disclosure statement (IDS) submitted on April 17, 2020 has been considered since applicant has furnished copies of all foreign reference documents with respect to the IDS submitted on April 17, 2020 with the foreign reference documents furnished on May 5, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the entirety of the information disclosure statement filed April 17, 2020 is being considered by the examiner.

Claim Objections
Claims 16-17 and 20 are objected to because of the following informalities:
Claim 16 recites the limitation “a automotive cup holder” in lines 2-3.  It appears the claim should recite “an automotive cup holder” for grammatical purposes.
Claim 17 recites the limitation “the first container opening” in line 2.  It appears the claim should recite “the first elongated food container opening” in order to maintain consistency with “a first elongated food container opening” recited in Claim 13, lines 5-6.
Claim 20 recites the limitation “the food container” in line 5.  It appears the claim should recite “the elongated food container” in order to maintain consistency with “an elongated food container” recited in Claim 20, line 3.
Claim 20 recites the limitation “a actuator cylinder” in line 13.  It appears the claim should recite “an actuator cylinder” for grammatical purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-12, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein the said pushing apparatus has no openings on a top plate of an actuator cylinder which is in contact with the food” in lines 12-14.  The disclosure at the time of filing only mentions an actuator plate in FIG. 16 as actuator plate 1691 or actuator plate 865 (Specification, Paragraphs [0092]-[0093]).  It is noted that reference sign 1691 does not point to what one of ordinary skill in the art would constitute as a “plate” but rather a rod.  It is also noted that reference sign 1691 appears to be attached to the underside of a plate.  It is unclear how the rod 1691 would allow to push up the plate to which rod 1691 is attached without rod 1691 being attached to a hole within the plate.
Claims 10 and 17 both recite the limitation “the food extends out of the first container opening and through a flexible food grip cuff” in lines 2-3.  The disclosure at the time of filing does not provide support for the food to extend out of the first container opening and through a flexible food grip cuff without any steps of using the food dispenser.  The disclosure at the time of filing recites “In this embodiment, it has a slit with two overlapping ends that slide past each other as the flexible food cuff is squeezed (Specification, Paragraph [0075]).  There was not adequate written description for the food to extend out of the first container opening and through a flexible food grip cuff without squeezing the flexible food grip cuff.
Claims 1-7, 9, 11-12 are rejected as being dependent on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-7, and 9-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a food” in line 3.  It is unclear if this refers to “a food” recited in Claim 1, line 2 or to an entirely different food.  For purposes of examination Examiner interprets the claim to refer to the same food.
Claim 1 recites the limitation “the mouth” in line 36.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “a motive force” in line 3.  It is unclear if this refers to motive force” recited in Claim 1, lines 14-15 or to an entirely different motive force.  For purposes of examination Examiner interprets the claim to refer to the same motive force.
Claim 4 recites the limitation “an actuator cylinder” in line 3.  It is unclear if this refers to “an actuator cylinder” recited in Claim 1, line 13 or to an entirely different actuator cylinder.  For purposes of examination Examiner interprets the claim to refer to the same actuator cylinder.
Claim 13 recites the limitation “a food dispenser” in line 2.  It is unclear if this refers to “A food dispenser” recited in Claim 13, line 1 or to an entirely different food dispenser.  For purposes of examination Examiner interprets the claim to refer to the same food dispenser.
Claim 13 recites the limitation “wherein the powered pushing apparatus has no protrusion of an actuator screw above a top plate of an actuator cylinder” in lines 13-14.  It is unknown what is meant by this limitation.  For purposes of examination Examiner interprets the claim to require the powered pushing apparatus to have an actuator screw and an actuator cylinder having a top plate.
Claim 20 recites the limitation “a first elongated food container opening” in lines 5-6.  It is unclear if this refers to “first…food container opening(s)” recited in Claim 20, line 4 or to an entirely different first container opening.  For purposes of examination Examiner interprets the claim to refer to the same first container opening.
Claim 20 recites the limitation “the tray elevation” in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “a user” in line 17.  It is unclear if this refers to “a user” recited in Claim 20, line 2 or to an entirely different user.  For purposes of examination Examiner interprets the claim to refer to the same user.
Clarification is required.
Claims 5-7, 9-12, 14-19, and 21-24 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 11, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Veciana I Membrado et al. US 2008/0038414 in view of Shapiro et al. US 6,054,157 and Sines US 2013/0313258.
Regarding Claim 1, Veciana I Membrado et al. discloses a food dispenser comprising an elongated food container (hollow main body 10) being filled with a food (food 20) and having a first end (top end) and a second end (bottom end) with a first end (top end) and a second opening (lower open end) located at the second end 

    PNG
    media_image1.png
    752
    504
    media_image1.png
    Greyscale

The embodiments of FIGS. 2 and 5 of Veciana I Membrado et al. discloses the pushing apparatus comprising a flat plate on a top surface and a vertical guide extending from the ends of the flat plate, which does not necessarily read on the actuator being a cylinder shape.
Shapiro et al. discloses a food dispenser comprising an elongated food container filled with a food having a first end, a second end, sidewalls, and a pushing apparatus (piston 16) wherein the pushing apparatus (piston 16) has no openings on a top plate (upper surface of piston 16) of an actuator cylinder which is in contact with the food (‘157, FIG. 2) (‘157, Column 2, lines 47-56).

    PNG
    media_image2.png
    597
    1464
    media_image2.png
    Greyscale

Both Veciana I Membrado et al. and Shapiro et al. are directed towards the same field of endeavor of food dispensers comprising a pushing apparatus.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the flat plate having two vertical guides disposed on the ends of the flat plate of Veciana I Membrado et al. and incorporate a pushing apparatus having the shape of an actuator cylinder as taught by Shapiro et al. since the configuration of the claimed pushing apparatus is a matter of choice which a person of ordinary skill in the art would have In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Shapiro et al. teaches that there was known utility in having an actuator in the shape of a cylinder serve as a pushing apparatus that helps guide and dispense food out of a food dispenser.
Further regarding Claim 1, Veciana I Membrado et al. modified with Shapiro et al. is silent regarding the first opening being a first elongated food container opening.  However, the configuration of the claimed first food container opening is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed food container opening was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  The shape of the first food container opening does not provide any non-obvious functional difference over Veciana I Membrado et al., which teaches dispensing food out of a food dispenser.
Further regarding Claim 1, the limitations “thereby causes movement of the pushing apparatus (first plunger 2) into the elongated food container (hollow main body 10) thereby causing food (food 20) located within the elongated food container (hollow main body 10) to be displaced out of the first food container opening wherein a user control the pushing apparatus movement and entry into the elongated food container (hollow main body 10) thereby controlling the movement of the food (food 20) out of the first food container opening upon a forward operation of the pushing apparatus (first plunger 2) wherein the food (food 20) is displaced as the volume of the storage in the elongated food container (hollow main body 10) decreases as the pushing apparatus is Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham,
Regarding Claim 13, Veciana I Membrado et al. discloses a food dispenser comprising an elongated food container (hollow main body 10) being filled with a food (food 20) and having a first end (top end) and a second end (bottom end) with a first end (top end) and a second opening (lower open end) located at the second end (bottom end).  It is known in the art to incorporate a first opening at the first end and a second opening at the second end (‘414, Paragraph [0010]).  A pushing apparatus (thrust means 30) has a sealed fit within the elongated food container wherein the pushing apparatus (thrust means 30) is operated by the user (‘414, Paragraph [0070]).
Veciana I Membrado et al. is silent regarding the first opening being a first elongated food container opening, the pushing apparatus being a powered pushing apparatus deriving its force from energy not provided by the user, and the powered pushing apparatus having an actuator cylinder having a top plate and an actuator screw such that no protrusion of the actuator screw is above the top plate wherein the actuator screw is housed within and below the top plate of the actuator cylinder wherein the actuator screw does not extend through the top plate.
Shapiro et al. discloses a food dispenser comprising an elongated food container filled with a food having a first end, a second end, and a pushing apparatus (piston 16) wherein the pushing apparatus (piston 16) has no openings on a top plate (upper surface of piston 16) of an actuator cylinder which is in contact with the food (‘157, FIG. 2) (‘157, Column 2, lines 47-56).  The pushing apparatus (piston 16) has an actuator screw (threaded end portion of piston 16)  wherein no protrusion of the actuator screw (threaded end portion of piston 16) is above the top plate (upper surface of piston 16) wherein the actuator screw (threaded end portion of piston 16) is housed (at threaded 
Both Veciana I Membrado et al. and Shapiro et al. are directed towards the same field of endeavor of food dispensers comprising a pushing apparatus.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the flat plate having two vertical guides disposed on the ends of the flat plate of Veciana I Membrado et al. and incorporate a pushing apparatus having the shape of an actuator cylinder as taught by Shapiro et al. since the configuration of the claimed pushing apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed pushing apparatus was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Shapiro et al. teaches that there was known utility in having an actuator in the shape of a cylinder serve as a pushing apparatus that helps guide and dispense food out of a food dispenser.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Veciana I Membrado et al. and incorporate an actuator screw such that no protrusion of the actuator screw is above the top plate wherein the actuator screw is housed within and below the top plate of the actuator cylinder wherein the actuator screw does not extend through the top plate since Shapiro et al. teaches that this was a known configuration in the food dispenser art.
Further regarding Claim 13, Veciana I Membrado et al. is silent regarding the first opening being a first elongated food container opening and the pushing apparatus being a powered pushing apparatus deriving its force from energy not provided by the user.
Sines discloses a food dispenser comprising an elongated food container filled with a food having a first end and a second end wherein a powered pushing apparatus has a sealed fit within the elongated food container and the powered pushing apparatus is operated by the user in which the powered pushing apparatus (powered driven driver) derives its force from energy not provided by the user (‘258, FIGS. 24-25) (‘258, Paragraph [0193]) or operating the food dispenser manually (‘258, Paragraph [0125]).  The disclosure of using a powered driven driver to drive the operator above the canister reads on the claimed powered pushing apparatus deriving its force from energy not provided by the user.
Both Veciana I Membrado et al. and Sines are directed towards the same field of endeavor of food dispenser comprising a pushing apparatus.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the manual pushing apparatus of Veciana I Membrado et al. and incorporate a powered pushing apparatus since Sines teaches that both manual and powered pushing apparatuses are both capable of performing the same function of moving a pushing apparatus towards a dispensing location of a food dispenser.
Further regarding Claim 13, Veciana I Membrado et al. in view of Shapiro et al. and Sines is silent regarding the first opening being a first elongated food container opening.  However, the configuration of the claimed first food container opening is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed food container opening was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  The shape of the first food container opening 
Further regarding Claim 13, the limitations “a motive force which when actuated in forward operation causes the powered pushing apparatus to move food out of the first elongated food container opening or when actuated in reverse operation then reverses the force to retract the powered pushing apparatus back into the first elongated food container opening” are seen to be recitations regarding the intended use of the “food dispenser.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Veciana I Membrado et al. teaches the intended use limitations are necessarily being capable of performing the intended use functions since Veciana I Membrado et al. teaches a food dispenser having a pushing apparatus that urges food disposed on the pushing apparatus upwards.  Furthermore, Sines discloses a dispenser comprising a pushing apparatus (lift 710) capable of reversing direction (‘258, FIGS. 24-25) (‘258, Paragraph [0193]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Veciana I Membrado et al. and incorporate a pushing apparatus capable of 
Regarding Claim 2, the limitations “a pushing apparatus such that the unit is manually operated by the user whereby the user supplies proportional amount of force that provides movement of the pushing apparatus causing it to travel in a forward direction to push food out of the elongated food container first opening or reverse direction and retract within the elongated food container” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  Nevertheless, Veciana I Membrado et al. discloses a pushing apparatus (first plunger 2) (‘414, FIG. 2) capable of providing movement of the pushing apparatus causing the pushing apparatus to travel in a forward direction.  Sines teaches that the pushing apparatus is capable of reversing direction and retracting within the elongated food container (‘258, Paragraph [0193]). 
Regarding Claims 3-4, Sines discloses the pushing apparatus being operated by the user whereby a motorized actuator provides a motive force to the pushing apparatus (lift 710) causing the pushing apparatus (lift 710) to travel forward or retract as the user controls an actuator switch wherein the pushing apparatus (lift 710) comprises a motor and at least one gear (pinion gear to drive the actuator cylinder which pushes the food wherein the motor provides the force to the pushing apparatus (lift 710) causing the actuator cylinder to travel forward or retract within the elongated food container (‘258, Paragraph [0193]).
Regarding Claims 11 and 18, Veciana I Membrado et al. discloses a nozzle (holes 40) operatively connected to the first food container opening (‘414, FIGS. 5-6) (‘414, Paragraph [0064]).
Claims 5, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Veciana I Membrado et al. US 2008/0038414 in view of Shapiro et al. US 6,054,157 and Sines US 2013/0313258 as applied to claim 1 or claim 13 above in further view of DeMars US 2003/0172671.
Regarding Claims 5 and 14, Veciana I Membrado et al. in view of Shapiro et al. and Sines is silent regarding a tray being operatively attached at or below the first food container opening.
DeMars discloses a food dispenser (‘671, Paragraph [0003]) comprising a food container (holder 70) having an opening and a tray attached below the food container opening (‘671, FIGS. 1-4) (‘671, Paragraphs [0015] and [0023]).

    PNG
    media_image3.png
    709
    804
    media_image3.png
    Greyscale

Both Veciana I Membrado et al. and DeMars are directed towards the same field of endeavor of food dispensers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food dispenser of Veciana I Membrado et al. and incorporate a tray that is operatively attached below the food container opening as taught by DeMars in order to contain other food ingredients associated with the food dispenser (‘671, Paragraph [0013]).
Regarding Claim 16, DeMars discloses a drink cup adapter base (container 42) taking various shapes (‘671, FIGS. 1-4) (‘671, Paragraph [0030]), which reads on the 
Both deVirag et al. and DeMars are directed towards the same field of endeavor of food dispensers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food dispenser of deVirag et al. and incorporate a drink cup adapter base having any shape as taught by DeMars in order to allow the consumer to remove the container and place in a desired location such as a typical automotive car.
Claims 6, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Veciana I Membrado et al. US 2008/0038414 in view of Shapiro et al. US 6,054,157 and Sines US 2013/0313258 as applied to claim 1 or claim 13 above in further view of DeMars US 2003/0172671 and Cassese et al. US 2006/0016719.
Regarding Claim 6, Veciana I Membrado et al. in view of Shapiro et al. and Sines is silent regarding a separate beverage container being included with the food dispenser such that there is no mixing of a beverage with the food and the separate beverage container being positioned such that a straw leads from the separate beverage container to a point adjacent to the first opening of the elongated food container thereby allowing the user to drink from the straw and eat from the first elongated food container opening.
DeMars discloses removable containers (container 42) and various elements of the modular assemblage being circular and having various shapes (‘671, Paragraph [0030]).  Cassesse et al. discloses a beverage container/onboard container (container 184) located adjacent to a food container wherein the beverage container (container 

    PNG
    media_image4.png
    569
    889
    media_image4.png
    Greyscale

Regarding Claim 9, the modification of Veciana I Membrado et al. modified with DeMars and Cassesse et al. discloses a beverage holder located adjacent to the elongated food container and offset from the pushing apparatus (‘719, FIG. 14).
Regarding Claim 15, Veciana I Membrado et al. in view of Shapiro et al. and Sines is silent regarding a separate beverage container external of the powered pushing apparatus.
DeMars discloses removable containers (container 42) and various elements of the modular assemblage being circular and having various shapes (‘671, Paragraph [0030]).  Cassesse et al. discloses a beverage container/onboard container (container 184) located adjacent to a food container (‘719, FIG. 14) (‘719, Paragraph [0052]).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Veciana I Membrado et al. and incorporate a separate onboard container in the form of a separate beverage container/onboard container external of the powered pushing apparatus contained disposed within one of the removable containers of DeMars to allow the user to drink the contents of the beverage container while simultaneously holding the food container for later use.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Veciana I Membrado et al. US 2008/0038414 in view of Shapiro et al. US 6,054,157 and Sines US 2013/0313258 as applied to claim 1 above in further view of Zaporski et al. US 2012/0234843.
Regarding Claim 7, Veciana I Membrado et al. is silent regarding a container edge which is made of a flexible material and connected to the first food container opening.
Zaporski et al. discloses a food container (pouch 9) comprising at least one slit (elongated slit 112) located adjacent to a container edge capable of allowing the food container to bend and hold food (‘843, FIG. 6) (‘843, Paragraph [0017]).  Since Veciana 

    PNG
    media_image5.png
    758
    1224
    media_image5.png
    Greyscale

Further regarding Claim 7, the limitations “thereby allowing the user to grip the container edge and squeeze the container edge so as to grip the food thereby allowing manipulation of the food” are limitations with respect to the intended use of the food dispenser and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Veciana I Membrado et al. US 2008/0038414 in view of Shapiro et al. US 6,054,157 and Sines US 2013/0313258 as applied to claim 1 or claim 13 above in further view of Oltmanns US 3,702,203.
Regarding Claims 10 and 17, Veciana Membrado et al. in view of Shapiro et al. and Sines is silent regarding Oltmanns discloses a flexible food grip cuff (offset loop 17) located adjacent to the first food container opening wherein the flexible food grip cuff (offset loop 17) reduces a diameter of the elongated food container when squeezed and a holding apparatus (‘203, FIG. 1) (‘203, Column 3, lines 1-7).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify deVirag et al. and incorporate a flexible food grip cuff and a holding apparatus as taught by Oltmanns in order to enable a user to grip the container (‘203, Column 3, lines 1-7).

    PNG
    media_image6.png
    648
    1157
    media_image6.png
    Greyscale


Further regarding Claims 10 and 17, the limitations “the food extends out of the first container opening and through a flexible food grip cuff” and “wherein the flexible food grip cuff reduces a diameter of the elongated food container when squeezed” and “for allowing the user to grip and hold and squeeze the flexible food grip cuff thereby allowing the user to hold and control the food inside of the elongated food container where the food is a solid food thereby allowing the user to bite off a piece of the food extending out of the first elongated food container opening” are limitations with respect to the intended use of the food dispenser and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claims 1 and 13 provided above.
Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Veciana I Membrado et al. US 2008/0038414 in view of Shapiro et al. US 6,054,157 and Sines US 2013/0313258 as applied to claim 1 or claim 13 above in further view of deVirag et al. US 2008/0121656.
Regarding Claims 12 and 19, Veciana I Membrado et al. in view of Shapiro et al. and Sines is silent regarding a removeable, prepackaged cartridge filled with the food.
deVirag et al. discloses a food dispenser (dispenser 101) capable of allowing a user to feed oneself with the ability to advance a food (‘656, Paragraphs [0001] and [0020]).  The food dispenser (dispenser 101) comprises an elongated food container being filled with a food and having a first end and a second end with a first opening located at the first end and a second opening located at the second end since the body can be detached from the base of the dispenser 102 (‘656, Paragraph [0020]) and since the end of the dispenser opposite the base is closed by a series of openings 103 (‘656, 


    PNG
    media_image7.png
    766
    649
    media_image7.png
    Greyscale

Both Veciana I Membrado et al. and deVirag et al. are directed towards the same field of endeavor of food dispensers comprising a pushing apparatus.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food dispenser of Veciana I Membrado et al. and incorporate a removable prepackaged cartridge filled with the food as taught by deVirag et al. in order to allow the user to 
Further regarding Claims 12 and 19, the limitations “wherein the cartridge can be placed within the elongated food container” are optional limitations by virtue of the phrase “can be.”  Nevertheless, deVirag et al. teaches placing the cartridge (RCP) within the food dispenser (‘656, Paragraph [0021]).
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Veciana I Membrado et al. US 2008/0038414 in view of Shapiro et al. US 6,054,157, Sines US 2013/0313258, DeMars US 2003/0172671, and Cassese et al. US 2006/0016719.
Regarding Claim 20, Veciana I Membrado et al. discloses a food dispenser comprising an elongated food container (hollow main body 10) holding the food (food 20).  It is known in the art that the elongated food container is capable of having first and second food container openings from which the food may exit the food container out of a food container opening (‘414, Paragraph [0010]).  A pushing apparatus (first plunger 2) under the control of the user pushes the food out of the first food container opening (‘414, FIGS. 2 and 5) (‘414, Paragraphs [0058]-[0062]).
Veciana I Membrado et al. is silent regarding the first food container opening being elongated, a tray disposed at a level or below the first food container opening, the pushing apparatus being a powered pushing apparatus, a system of actuating the powered pushing apparatus being housed partially within an actuator cylinder and below a top plate of the actuator cylinder wherein the top plate is in contact with the food, and a beverage container operatively connected onboard the food dispenser.
Shapiro et al. discloses a food dispenser comprising an elongated food container filled with a food having a first end, a second end, sidewalls, and a pushing apparatus (piston 16) wherein the pushing apparatus (piston 16) has no openings on a top plate (upper surface of piston 16) of an actuator cylinder which is in contact with the food (‘157, FIG. 2) (‘157, Column 2, lines 47-56).
Both Veciana I Membrado et al. and Shapiro et al. are directed towards the same field of endeavor of food dispensers comprising a pushing apparatus.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the flat plate having two vertical guides disposed on the ends of the flat plate of Veciana I Membrado et al. and incorporate a pushing apparatus having the shape of an actuator cylinder as taught by Shapiro et al. since the configuration of the claimed pushing apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed pushing apparatus was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Shapiro et al. teaches that there was known utility in having an actuator in the shape of a cylinder serve as a pushing apparatus that helps guide and dispense food out of a food dispenser.
Further regarding Claim 20, Veciana I Membrado et al. in view of Shapiro et al. is silent regarding the first food container opening being elongated, a tray disposed at a level or below the first food container opening, the pushing apparatus being a powered pushing apparatus, and a beverage container operatively connected onboard the food dispenser.
Sines discloses a food dispenser comprising an elongated food container filled with a food having a first end and a second end wherein a powered pushing apparatus has a sealed fit within the elongated food container and the powered pushing apparatus is operated by the user in which the powered pushing apparatus (powered driven driver) derives its force from energy not provided by the user (‘258, FIGS. 24-25) (‘258, Paragraph [0193]) or operating the food dispenser manually (‘258, Paragraph [0125]).  
Both Veciana I Membrado et al. and Sines are directed towards the same field of endeavor of food dispenser comprising a pushing apparatus.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the manual pushing apparatus of Veciana I Membrado et al. and incorporate a powered pushing apparatus since Sines teaches that both manual and powered pushing apparatuses are both capable of performing the same function of moving a pushing apparatus towards a dispensing location of a food dispenser.
Further regarding Claim 20, Veciana I Membrado et al. in view of Shapiro et al. and Sines is silent regarding the first food container opening being elongated, a tray disposed at a level or below the first food container opening, and a beverage container operatively connected onboard the food dispenser.  However, the configuration of the first opening to be elongated in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed first opening was significant in view of In re Dailey,
Further regarding Claim 20, Veciana I Membrado et al. in view of Shapiro et al. and Sines is silent regarding a tray disposed at a level or below the first food container opening and a beverage container operatively connected onboard the food dispenser
DeMars discloses a food dispenser (‘671, Paragraph [0003]) comprising a food container (holder 70) having an opening and a tray attached below the food container opening (‘671, FIGS. 1-4) (‘671, Paragraphs [0015] and [0023]).
Both Veciana I Membrado et al. and DeMars are directed towards the same field of endeavor of food dispensers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food dispenser of Veciana I Membrado et al. and incorporate a tray that is operatively attached below the food container opening as taught by DeMars in order to contain other food ingredients associated with the food dispenser (‘671, Paragraph [0013]).
Further regarding Claim 20, DeMars discloses removable containers (container 42) and various elements of the modular assemblage being circular and having various shapes (‘671, Paragraph [0030]).  Veciana I Membrado et al. modified with DeMars is silent regarding a beverage container operatively connected onboard the food dispenser.
Cassesse et al. discloses a beverage container/onboard container (container 184) located adjacent to a food container wherein the beverage container (container 184) has a tube (drinking straw) leading to a location adjacent to the first container opening to allow the user to drink through the tube (drinking straw) (‘719, FIG. 14) (‘719, Paragraph [0052]).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Veciana I Membrado et al. and incorporate a 
Further regarding Claim 20, the limitations “under the control of the user pushes the food out of the first elongated food container opening and up above the tray elevation or retracts the food back inside the first container opening and below a tray elevation depending on which way the pushing apparatus is actuated, “so as to provide drink in proximity to the consuming location of the user” are seen to be recitations regarding the intended use of the “food dispenser.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Veciana I Membrado et al. teaches the intended use limitations are necessarily being capable of performing the intended use functions since Veciana I Membrado et al. teaches a food dispenser having a pushing apparatus that urges food disposed on the pushing apparatus upwards.  Furthermore, Sines discloses a dispenser 
Regarding Claim 21, Cassesse et al. discloses a drinking conduit (drinking straw) extending from the beverage container to the consuming location of the user adjacent to the first food container opening (‘719, FIG. 14) (‘719, Paragraph [0052]).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Veciana I Membrado et al. and incorporate a separate container in the form of a separate beverage container/onboard container contained disposed within one of the removable containers of DeMars such that a drinking conduit in the form of a straw leads from the beverage container to the consuming location of the user adjacent to the first food container opening to allow the user to drink the contents of the beverage container while simultaneously holding the food container for later use.
Regarding Claim 22, DeMars discloses a drink cup adapter base (container 42) taking various shapes (‘671, FIGS. 1-4) (‘671, Paragraph [0030]), which reads on the drink cup adapter base (container 42) being capable of fitting securely in a typical automotive cup holder.
Both Veciana I Membrado et al. and DeMars are directed towards the same field of endeavor of food dispensers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food dispenser of Veciana I Membrado .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Veciana I Membrado et al. US 2008/0038414 in view of Shapiro et al. US 6,054,157, Sines US 2013/0313258, DeMars US 2003/0172671, and Cassese et al. US 2006/0016719 as applied to claim 20 above in further view of Oltmanns US 3,702,203.
Regarding Claim 23, Veciana I Membrado et al. in view of Shapiro et al., Sines, DeMars, and Cassese et al. is silent regarding a flexible food grip cuff located adjacent to the first food container opening wherein the flexible food grip cuff reduces a diameter of the elongated food container when squeezed and a holding apparatus where the food is a solid food.
Oltmanns discloses a flexible food grip cuff (offset loop 17) located adjacent to the first food container opening wherein the flexible food grip cuff (offset loop 17) reduces a diameter of the elongated food container when squeezed and a holding apparatus (‘203, FIG. 1) (‘203, Column 3, lines 1-7).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify deVirag et al. and incorporate a flexible food grip cuff and a holding apparatus as taught by Oltmanns in order to enable a user to grip the container (‘203, Column 3, lines 1-7).
Further regarding Claim 23, the limitations “wherein the flexible food grip cuff reduces a diameter of the elongated food container when squeezed” and “for allowing the user to grip and hold and squeeze the flexible food grip cuff thereby allowing the .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Veciana I Membrado et al. US 2008/0038414 in view of Shapiro et al. US 6,054,157, Sines US 2013/0313258, DeMars US 2003/0172671, and Cassese et al. US 2006/0016719 as applied to claim 20 above in further view of deVirag et al. US 2008/0121656.
Regarding Claim 24, Veciana I Membrado et al. in view of Shapiro et al., Sines, DeMars, and Cassese et al. is silent regarding a removeable, prepackaged cartridge filled with the food.
deVirag et al. discloses a food dispenser (dispenser 101) capable of allowing a user to feed oneself with the ability to advance a food (‘656, Paragraphs [0001] and [0020]).  The food dispenser (dispenser 101) comprises an elongated food container being filled with a food and having a first end and a second end with a first opening located at the first end and a second opening located at the second end since the body can be detached from the base of the dispenser 102 (‘656, Paragraph [0020]) and since the end of the dispenser opposite the base is closed by a series of openings 103 (‘656, FIG. 1).  The pushing apparatus is shaped to fit within the elongated food container (‘656, FIG. 1).  In another embodiment, the pushing apparatus (plunger members 206 and 207) has a sealed fit (fits snuggly body 201) within the elongated food container 
Both Veciana I Membrado et al. and deVirag et al. are directed towards the same field of endeavor of food dispensers comprising a pushing apparatus.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food dispenser of Veciana I Membrado et al. and incorporate a removable prepackaged cartridge filled with the food as taught by deVirag et al. in order to allow the user to easily replace and replenish the food contents stored within the dispenser when the food dispenser runs out of food.
Further regarding Claim 24, the limitations “wherein the cartridge can be placed within the elongated food container” are optional limitations by virtue of the phrase “can be.”  Nevertheless, deVirag et al. teaches placing the cartridge (RCP) within the food dispenser (‘656, Paragraph [0021]).

Response to Arguments
Applicant’s arguments with respect to Claims 1-7 and 9-24 have been considered but are moot because the new ground of rejection does not rely on the combination of 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pollack et al. US 2012/0074174 discloses a food dispenser comprising a pushing apparatus having an actuator cylinder having a top plate (‘174, FIG. 2).
Caunant US 2015/0375905 discloses a pushing apparatus having a plate actuated manually or automatically by means of motor powered electrical energy (‘905, Paragraph [0014]).
Jethwani US 2015/0151896 discloses an electrical motor expelling contents of a container (‘896, Paragraph [0064]).
Sines et al. US 2006/0201963 discloses a dispenser comprising an electric motor (‘963, FIG. 4) (‘963, Paragraph [0036]).
Gupta US 2003/0019888 discloses a dispenser comprising a pushing apparatus and a nozzle.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ERICSON M LACHICA/Examiner, Art Unit 1792